DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 6, 9 and 14 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 1, line 10 “a container” should read “the container”.
Regarding claims 6 and 14, “the distance” should read “a distance”.
Regarding claim 9, line 12 “a container” should read “the container”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claims 1 and 9 recite the limitation "the bottom structure" in the line with “a cavity”.  There is insufficient antecedent basis for this limitation. Examiner notes no definition in the specification, nor corresponding Figure number, and that the claim has multiple bottom and lower portions, structures and surfaces. The resultant ambiguity from the disclosure renders the claims indefinite.
Regarding claims 1, 7, 9, 15 and 19, the limitation “hook-shaped” is unclear. Examiner points out that the variety of “hook” shapes that exist are so numerous as to be indefinite.

Claim 20 recites the limitation "the interior wall seal structure" in line 1.  There is insufficient antecedent basis for this limitation. Examiner notes no definition in the specification, nor corresponding Figure number, and that the parent claim has multiple seal structures, and multiple interior wall arrangements for inner and outer sidewalls. The resultant ambiguity from the disclosure renders the claim indefinite.

Regarding claims 4 and 12, the limitation “a protrusion perpendicular to” is not clearly defined. Examiner points out that the “ring bead” is a protruding element with no other “protrusion” disclosed in Applicant Figures. Indeed, Applicant discloses the “ring bead” is a protrusion (Applicant specification page 24, line 19). Therefore, examiner interprets the limitation “comprises a protrusion perpendicular to” as the ring bead “protrudes perpendicularly to” or “is perpendicular to” in light of the disclosure.

Claims 2-20 are also rejected for being dependent on the above rejected claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 9 and 17-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pat 4512493 issued to Von Holdt (hereinafter “Von Holdt”).
Regarding claim 1, Von Holdt teaches a seal ring (Fig 6, shows an outer ring of lid 102 that seals) comprising: 
an outer sidewall (Fig 6, an outer sidewall of the seal ring is on the left from the viewer perspective, generally performing perimeter interfacing) comprising: 
an arcuate portion (Fig 6, portion above 174 is arcuate in cross section and around the seal ring) for interfacing with (capable of interfacing with) a corresponding semi-circular bead (Fig 6, the rounded corner of 120 on the right from viewer perspective) of a sidewall (Fig 6, annular wall 110) of a container (Fig 6, bucket 100) in an attached configuration (Fig 6 attached configuration) comprising a first thickness (said arcuate portion has a thickness); 
a hook-shaped aperture (Fig 6, recess 112 has a hook shape in order to latch to the rim); and 
a seal ring protrusion (Fig 6, lip 174 on the right from viewer perspective) for engaging with the semi-circular bead in an attached configuration (capable of engaging the bead and shown attached), 
the seal ring protrusion opposite an undercut surface of the hook-shaped aperture (is opposite to the other lip 174 having an undercut surface, on the left from viewer perspective); 
a bottom surface sloping downwardly from an inner sidewall (Fig 6, an inner sidewall of the seal ring is on the right from the viewer perspective, generally not performing perimeter interfacing) to the outer sidewall (Fig 6 shows a bottom surface sloping down from inner sidewall to the outer sidewall); 
a lower seal structure (Fig 6, base section 156) for engaging with a corresponding u-shaped crevice on the container (capable of engaging with a U-shaped crevice at 158 on the container) and comprising: 
a lower portion (Fig 6, a portion of 156) of the outer sidewall comprising a second thickness greater than the first thickness of the arcuate portion of the outer sidewall (has a second thickness greater than the thickness of the arcuate portion cross section thickness); 
a cavity (Fig 6, cavity at 154 between 154’ and 152) defined by the bottom structure (see U.S.C. 112 rejection above; is defined by structure on the bottom of the seal ring) and comprising: 
a first surface interfacing with a surface of the lower portion of the outer sidewall (Fig 6, a first surface interfaces with a surface of the lower portion); 
a second surface forming a rounded transition (Fig 6, a rounded transition portion at 156 has a second surface) to a bottom surface of the bottom structure (that transitions to a bottom surface of 156 from the first surface); and 
an upper interior surface (Fig 6, an upper interior surface of cavity at 154); and 
a latch portion defined by the lower portion of the outer sidewall and the cavity (Fig 6, a latch portion defined by the lower portion is shown interfacing with 162).

Regarding claim 9, Von Holdt teaches a seal ring (Fig 6, shows an outer ring of lid 102 that seals) comprising: 
an outer sidewall (Fig 6, an outer sidewall of the seal ring is on the left from the viewer perspective, generally performing perimeter interfacing) comprising: 
an arcuate portion (Fig 6, portion above 174 is arcuate in cross section and around the seal ring) for interfacing with (capable of interfacing with) a corresponding semi-circular bead (Fig 6, the rounded corner of 120 on the right from viewer perspective) of a sidewall (Fig 6, annular wall 110) of a container (Fig 6, bucket 100) in an attached configuration (Fig 6) comprising a first thickness (said arcuate portion has a thickness); 
a hook-shaped aperture (Fig 6, recess 112 has a hook shape in order to latch to the rim); and 
a seal ring protrusion (Fig 6, lip 174 on the right from viewer perspective) for engaging with the semi-circular bead in an attached configuration (capable of engaging the bead and shown attached), 
the seal ring protrusion opposite an undercut surface of the hook-shaped aperture (is opposite to the other lip 174 having an undercut surface, on the left from viewer perspective); 
an inner sidewall (Fig 6, an inner sidewall of the seal ring is on the right from the viewer perspective, generally not performing perimeter interfacing) comprises 
a ring bead (Fig 6, ring bead of 150) for engaging with a corresponding component on a container lid (Fig 5, corresponding component 134 on 130, wherein 130 is a lid structure shown covering the seal ring)
a bottom surface sloping downwardly from the inner sidewall to the outer sidewall (Fig 6 shows a bottom surface sloping down from inner sidewall to the outer sidewall); 
a lower seal structure (Fig 6, base section 156) for engaging with a corresponding u-shaped crevice on the container (capable of engaging with a U-shaped crevice at 158 on the container) and comprising: 
a lower portion (Fig 6, a portion of 156) of the outer sidewall comprising a second thickness greater than the first thickness of the arcuate portion of the outer sidewall (has a second thickness greater than the thickness of the arcuate portion cross section thickness); 
a cavity (Fig 6, cavity at 154 between 154’ and 152) defined by the bottom structure (see U.S.C. 112 rejection above; is defined by structure on the bottom of the seal ring) and comprising: 
a first surface interfacing with a surface of the lower portion of the outer sidewall (Fig 6, a first surface interfaces with a surface of the lower portion); 
a second surface forming a rounded transition (Fig 6, a rounded transition portion at 156 has a second surface) to a bottom surface of the bottom structure (that transitions to a bottom surface of 156 from the first surface); and 
an upper interior surface (Fig 6, an upper interior surface of cavity at 154); and 
a latch portion defined by the lower portion of the outer sidewall and the cavity (Fig 6, a latch portion defined by the lower portion is shown interfacing with 162).

Regarding claim 17, Von Holdt teaches a container (Fig 6, bucket 100) comprising: 
a container body (Fig 5, body of 100) comprising a bottom (Fig 6, a bottom of 100) and an external wall (Fig 6, wall 112) extending from the bottom to an upper end and defining an interior cavity (Fig 6 shows an interior cavity), the external wall comprising: 
an exterior wall surface (Fig 5, an exterior surface of the external wall 112); 
a container rim area (Fig 6 shows container rim area) proximate the upper end (shown proximate the upper end) and comprising: a latch surface (a latch surface includes 120s) extending outwardly from the exterior wall surface (said latch surface shown extending outwardly from the exterior wall surface); and 
a semi-circular bead (Fig 6, the rounded corner of 120 on the right from viewer perspective) formed by an interior wall surface (is formed by an interior wall surface); and 
a ledge area (Fig 6, an area of the container below 158) below the container rim area, the ledge area integrally formed with the exterior wall and defining a u-shaped crevice (Fig 6, a U-shaped crevice at 158 on the container) for engaging with a corresponding lower seal structure of a seal ring (Fig 6, base section 156, of the outer ring of lid 102 that seals); and 
the seal ring comprising: an outer sidewall (Fig 6, an outer sidewall of the seal ring is on the left from the viewer perspective, generally performing perimeter interfacing) comprising: 
an arcuate portion (Fig 6, portion above 174 is arcuate in cross section and around the seal ring) for interfacing with (capable of interfacing with) the semi-circular bead of the interior wall surface of the container in an attached configuration (Fig 6 attached configuration); and 
a seal ring protrusion (Fig 6, lip 174 on the right from viewer perspective) for engaging with the semi-circular bead in the attached configuration (capable of engaging the bead and shown attached); 
an inner sidewall (Fig 6, an inner sidewall of the seal ring is on the right from the viewer perspective, generally not performing perimeter interfacing) forming a seal structure (structure shown capable of sealing) for sealing the interior cavity of the container with a lid (Fig 5, 130 is a lid structure shown covering the seal ring); and 
a lower seal structure (Fig 6, base section 156) for engaging with the u-shaped crevice on the container and comprising: 
a cavity (Fig 6, cavity at 154 between 154’ and 152); and 
a latch portion defined by the outer sidewall and the cavity (Fig 6, a latch portion defined by the outer sidewall and the cavity is shown interfacing with 162).

Regarding claim 18, Von Holdt further teaches the arcuate portion (Fig 6, portion above 174) of the outer sidewall comprises a first thickness (said arcuate portion has a thickness); and a lower portion (Fig 6, a portion of 156) of the outer sidewall comprising a second thickness greater than the first thickness of the arcuate portion of the outer sidewall (has a second thickness greater than the thickness of the arcuate portion cross section thickness).

Regarding claim 19, Von Holdt further teaches the seal ring comprises: 
a hook-shaped aperture (Fig 6, recess 112 has a hook shape in order to latch to the rim); and 
a seal ring protrusion (Fig 6, lip 174 on the right from viewer perspective) for engaging with the semi-circular bead in an attached configuration (capable of engaging the bead and shown attached), 
the seal ring protrusion opposite an undercut surface of the hook-shaped aperture (is opposite to the other lip 174 having an undercut surface, on the left from viewer perspective).

Regarding claim 20, Von Holdt further teaches the interior wall seal structure (see U.S.C. 112 rejection above; Fig 6 shows an interior wall structure at 150 that is capable of sealing) comprises a ring bead (Fig 6, ring bead of 150) for engaging with a corresponding component on the lid (Fig 5, corresponding component 134 on 130, wherein 130 is a lid structure shown covering the seal ring) for sealing the interior cavity of the container (ring bead is capable of sealing the interior cavity of the container as part of the sealing structure).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Von Holdt.
Regarding claims 2 and 10, Von Holdt further teaches a width of the cavity (Fig 6, cavity at 154 between 154’ and 152) is between 0.75 cm and 1.5 cm (col 1, lines 26-28, lid is to be used by a “user”, meaning hands are used, thereby setting the scale of the Figures’ structure to that of a human hand in centimeters).

But does not explicitly teach a specific range. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to find a distance between 0.75 cm and 1.5 cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Regarding claims 3 and 11, Von Holdt further teaches the bottom surface (Fig 6 shows a bottom surface sloping down from an inner sidewall to the outer sidewall) slopes downwardly at an angle from the inner sidewall.

But does not explicitly teach a specific range. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to find an angle between 100 degrees and 130 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Regarding claim 4, Von Holdt further teaches the inner sidewall () comprises 
a ring bead (Fig 6, ring bead of 150) for engaging with a corresponding component on a container lid (Fig 5, corresponding component 134 on 130, wherein 130 is a lid structure shown covering the seal ring), wherein the ring bead comprises a protrusion perpendicular to the inner sidewall (see U.S.C. 112 rejection above; Fig 6 shows ring bead with a protrusion or protruding perpendicular to the inner sidewall).

Regarding claims 5 and 13 (similar limitations, different dependency), Von Holdt further teaches the ring bead (Fig 6, ring bead of 150) is trapezoidal in shape (is trapezoidal in shape) and further comprises: 
a front surface (Fig 6, a front surface of ring bead on the left from viewer perspective), wherein the front surface is parallel to (Abstract, as the surfaces share the angled straight wall, both are parallel) an interior surface of the inner sidewall (Fig 6, an interior surface of angled wall 154); 
a top surface (Fig 6, a top surface of ring bead; top from viewer perspective), wherein the top surface slopes downwardly from the interior surface of the inner sidewall to the front surface (Fig 6, top surface slopes downwardly from the interior surface of the inner sidewall to the front surface); and 
a bottom surface (Fig 6, a bottom surface that is below the front surface from a viewer perspective), wherein the bottom surface slopes downwardly from the front surface to the interior surface of the inner sidewall (the bottom surface shown to slope downwardly from the front surface to the interior surface of the inner sidewall).

Regarding claims 6 and 14 (similar limitations, different dependency), Von Holdt further teaches a distance (a distance) between the seal ring protrusion (Fig 6, lip 174 on the right from viewer perspective) and the undercut surface (the other lip 174 having an undercut surface) is a range (col 1, lines 26-28, lid is to be used by a “user”, meaning hands are used, thereby setting the scale of the Figures’ structure to that of a human hand in centimeters).

But does not explicitly teach a specific range. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to find a distance between 0.25 cm and 1.5 cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Regarding claims 7 and 15 (similar limitations, different dependency), Von Holdt further teaches the hook-shaped aperture (Fig 6, recess 112), the seal ring protrusion (Fig 6, lip 174 on the right from viewer perspective), the arcuate portion (Fig 6, portion above 174), and the lower seal structure (Fig 6, base section 156) seal the ring (Fig 6, shows an outer ring of lid 102 that seals) with the container (Fig 6, bucket 100) in an attached configuration (Fig 6 shows sealing attached configuration of the assembly).

Regarding claims 8 and 16 (similar limitations, different dependency), Von Holdt further teaches the seal ring (Fig 6, shows an outer ring of lid 102 that seals) is plastic (col 4, line 16, plastic).

Regarding claim 12, Von Holdt further teaches the ring bead (Fig 6, ring bead of 150) comprises a protrusion perpendicular to the inner sidewall (see U.S.C. 112 rejection above; Fig 6 shows ring bead with a protrusion or protruding perpendicular to the inner sidewall).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.
DE 20206170 – Figure 1
US 4256240 – Figure 2
US 4388998 – Figure 6
US 8181819 – Figures 10 and 11

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731